In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0135V
                                         UNPUBLISHED


    MARGUERITE BRADLEY,                                       Chief Special Master Corcoran

                         Petitioner,                          Filed: April 9, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On January 28, 2019, Marguerite Bradley filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered left shoulder injuries related to
vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine received on
November 29, 2017. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

       On March 2, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for SIRVA. On April 9, 2020, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $60,177.72. Proffer at
1. In the Proffer, Respondent represented that Petitioner agrees with the proffered


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award
as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $60,177.72 (comprised of $60,000.00 for pain and suffering and
$177.72 for past unreimbursable out-of-pocket medical expenses) in the form of a
check payable to Petitioner. This amount represents compensation for all damages
that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

MARGUERITE BRADLEY,                         )
                                            )
              Petitioner,                   )      No. 19-135V
                                            )      Chief Special Master
       v.                                   )      Brian H. Corcoran
                                            )      SPU
SECRETARY OF HEALTH                         )
AND HUMAN SERVICES,                         )
                                            )
              Respondent.                   )
                                            )

            RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

       On January 28, 2019, Marguerite Bradley (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34 (“Vaccine Act” or “Act”), as amended. Respondent conceded petitioner’s entitlement to

compensation in his Rule 4(c) Report filed on February 28, 2020. Based on Respondent’s Rule

4(c) Report, on March 2, 2020, Chief Special Master Corcoran found petitioner entitled to

compensation for her left shoulder SIRVA injury.

I.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$60,177.72. The award is comprised of $60,000.00 for pain and suffering, and $177.72 for past

unreimbursable out-of-pocket medical expenses. This represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made
through a lump sum payment of $60,177.72, in the form of a check made payable to petitioner. 1

Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     CATHARINE E. REEVES
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     ALEXIS B. BABCOCK
                                                     Assistant Director
                                                     Torts Branch, Civil Division

                                                      s/Althea Walker Davis
                                                     ALTHEA WALKER DAVIS
                                                     Senior Trial Counsel
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, D.C. 20044-0146
                                                     Tel: (202) 616-0515

DATED: April 9, 2020




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                 2